Opinion by
Porter, J.,
This is an appeal by the respondent from the order which we have considered in the appeal of the libellant in the same case. The respondent complains of that part of the order which required him to pay to the libellant the sum of five hundred dollars as counsel fees. The testimony taken by the parties, under the rule for the allowance of counsel fees and for maintenance of the libellant, taken in connection with the fact that counsel for the parties have traveled to Pittsburgh to argue this appeal, *45clearly indicates that this cause is to be bitterly contested, and able counsel have been retained by the respective parties. The evidence establishes that the respondent is a man of large means, and that he intends to earnestly contest this proceeding, as he has the right to do. The court below was vested with discretion to determine the amount of counsel fees which might be reasonably allowed in the case. The principles applicable to proceedings of this character have been stated in the opinion filed in the appeal by the libelant, and it is not necessary that we should here repeat them. We find nothing which would warrant us in holding that the learned judge of the court below abused the discretion with which he was invested.
The order of the court below is affirmed and the appeal dismissed at cost of the appellant.